Citation Nr: 1221106	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was brought before the Board in December 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is currently service connected for a left knee disability, rated 10 percent disabling; empyema, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, rated 0 percent disabling.  The Veteran's total combined disability rating is 40 percent.

The Veteran worked from March 1978 to June 1996 as a deputy sheriff, to include fire arms instruction, when he retired.  He claims he retired due to his respiratory condition and left knee disability.  He further claims he is unemployable in any other job because of the side-effects from the medications he has to take for his service-connected disabilities.  He claims the medications prevent him from functioning properly.  

The Board last remanded this claim in December 2010 to provide the Veteran a VA examination and obtain an opinion as to whether the Veteran's service connected disabilities preclude the Veteran's employment.

The Veteran was afforded VA examinations in 2011 and 2012 with regard to all his claimed disabilities.  The April 2012 audiology examiner opined that the Veteran's hearing loss should not preclude his ability to obtain employment.

In contrast, the January 2011 general medical VA examiner opined that the Veteran's chronic lung disease and left knee disability would preclude his ability from obtaining employment "in his normal occupational environment which is firearms instructor..." because of his inability to stand for a long time and limited walking.  These conclusions were confirmed in an April 2012 addendum after all diagnostic tests were completed and reviewed.  

While the January 2011 examiner found the Veteran would be unable to return to his normal occupation, the examiner did not comment on whether the Veteran is totally unemployable for any kind of job due to his service-connected disabilities.  The examiner also did not address whether the Veteran's medications for his service-connected disabilities affect his employability.

As such, the examination is inadequate and not responsive to the prior Remand directive.  A new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Stegall v. West,  11 Vet. App. 268 (1998) (the Board errs as a matter of law when it does not require compliance with prior Board remand directives).

The RO should also take this opportunity to obtain any and all recent VA outpatient treatment records from September 2008 to the present.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request the Veteran identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor for treatment of his claimed disabilities not already of record.   Obtain the Veteran's VA medical records from September 2008 to the present. All efforts to obtain records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate examinations to ascertain the current severity of the Veteran's service connected disabilities.

The examiners are to note in the examination reports all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

The examiners are to provide opinions as to what effect, if any, the Veteran's service-connected disabilities and the medications taken for them have on his ability to obtain and retain employment; that is, whether such would preclude an average person from obtaining, or retaining, any substantially gainful employment and not just his prior employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by any non-service-connected disabilities.

The examiners are to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, an explanation must be provided as to why this is so and what, if any, additional evidence would permit such an opinion to be made. 

3. Then, readjudicate the Veteran's TDIU claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

